Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Travis Dell Jones appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We generally review an order granting or denying a § 3582(c)(2) motion for abuse of discretion. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004). We review de novo, however, a district court’s determination of the scope of its authority under § 3582(c)(2). United States v. Dunphy, 551 F.3d 247, 250 (4th Cir.2009). We have thoroughly reviewed the record and the relevant legal authorities and conclude that the district court did not err in denying Jones’ motion for a sentence reduction. We therefore affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.